Title: From George Washington to Henry Lee, 7 December 1791
From: Washington, George
To: Lee, Henry



Dear Sir,
Philadelphia Decr 7th 1791.

At the sametime that I address the letter which accompanies this to you, officially, permit me to offer my sincere congratulations on your Appointment to the Government of Virginia, and to add my best wishes for the prosperous Administration of the important Office which you now fill, as well as for your personal happiness.
An anxiety to do well, which is inseperable from high Offices, generally increases with the importance of the trust committed to our charge—and to that drawback you must lay your Account. But that you may experience as few troubles and difficulties as the nature of your situation will permit, is the sincere wish of Dear Sir Your Affecte & Obedt Servt

Go: Washington

